10/21/2020



                                                                                   Case Number: DA 20-0279
         IN THE SUPREME COURT OF THE STATE OF MONTANA

                               Case No. DA 20-0279


DANA ROLAN, on her own behalf
and on behalf of the class she represents,

                       Plaintiffs/Appellees,
                                                         GRANT OF
vs.                                                      EXTENSION

NEW WEST HEALTH SERVICES,
DARWIN SELECT INSURANCE
COMPANY and ALLIED WORLD
ASSURANCE COMPANY and
DARWIN NATIONAL
ASSURANCE COMPANY,

                   Defendants/Appellants.


      Pursuant to M. R. App. P. 26 (2) and upon Uncontested Motion of Appellees

for an extension of time to file their response brief and good cause appearing

therefore;

      IT IS HEREBY ORDERED that Appellees are granted a 14-day extension,

up to and including November 6, 2020, within which to file their response brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            October 21 2020